DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10, 11, 12, 15, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitada et al.  The reference to Kitada et al teaches structure as claimed including a furniture system comprising: a first table (2) including a first tabletop and one or more first legs supporting the first tabletop, the first tabletop including a first upper surface and a first lower surface opposite the first upper surface; a second table (2) including a second tabletop and one or more second legs supporting the second tabletop, the second tabletop including a second upper surface and a second lower surface opposite the second upper surface; and a chase coupled to the first lower surface and the second lower surface to physically connect the first table to the second table, the chase (at least figs 1, 3) including a first channel extending therethrough, the first .
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 13, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al as applied to the claims above , and further in view of Dressendorfer et al.  The reference to Kitada et al teaches structure substantially as claimed as discussed above including an end cap the only difference being that the end cap is not removable.  However, the patent to Dressendorfer et al (at least fig 7) teaches the use of removable end caps to provide easier access to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitada et al to include a removable end cap, as taught by 
Claims 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al as applied to the claims above, and further in view of Anderson et al.   The reference to Kitada et al teaches structure substantially as claimed as discussed above including a chase structure the only difference being that there is not a bridge structure to provide a connection between like members.  However, the reference to Anderson et al (at least figs 1, 2, 4) teaches the use of bridge members to provide an interconnection between members to be old. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Kitada et al to include a bridge member, as taught by Anderson et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including knockdown structures with wiring cabling structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JOSE V CHEN/Primary Examiner, Art Unit 3637